Citation Nr: 0608117	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  96-32 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for joint pains, 
claimed as due to undiagnosed illness.

2.  Entitlement to service connection for headaches, claimed 
as due to undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue, 
claimed as due to undiagnosed illness.

4.  Entitlement to service connection for a skin condition, 
claimed as due to undiagnosed illness. 

REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant and another witness.


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from September 1990 to 
September 1992, which includes service from January to July 
1991 in Southwest Asia during the Persian Gulf War (PGW).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Philadelphia, 
Pennsylvania (RO), which denied the benefits sought on 
appeal. During the appeal, the claims file was transferred to 
the jurisdiction of the Cheyenne, Wyoming, RO. 

The veteran perfected an appeal from a February 1994 rating 
decision by the RO which denied service connection for joint 
pain and for a skin condition as secondary to exposure while 
in Southwest Asia. The veteran also perfected an appeal from 
a November 1995 rating decision, which denied service 
connection for headaches and fatigue due to an undiagnosed 
illness.

In May 1996, the veteran testified at a hearing before the 
RO.  In January 2000 and June 2003, the Board remanded the 
case for further development.  

In a September 2004 rating decision, the RO denied a claim 
for service connection for chronic fatigue syndrome to 
include as not due to an undiagnosed illness.  The current 
appeal with respect to chronic fatigue only pertains to that 
symptom as due to due to an undiagnosed illness.


FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required by the VCAA.

2.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

3.  There is no competent medial evidence linking the 
veteran's complaints of joint pains with military service.

4.  There is no competent medial evidence linking the 
veteran's complaints of headaches with military service.

5.  There is no competent medial evidence linking the 
veteran's complaints of chronic fatigue with military 
service.

6.  There is no competent medial evidence linking the 
veteran's complaints of a skin condition with military 
service.


CONCLUSIONS OF LAW

1.  An undiagnosed illness manifested by joint pains was not 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

2.  An undiagnosed illness manifested by headaches was not 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

3.  An undiagnosed illness manifested by chronic fatigue was 
not incurred in or aggravated by service. 38 U.S.C.A. §§ 
1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2005).

4.  An undiagnosed illness manifested by a skin condition was 
not incurred in or aggravated by service. 38 U.S.C.A. §§ 
1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The appellant has been notified consistent with requirements 
under the VCAA in  letters dated in September 2002, July 
2003, December 2003, and September 2004, and in the statement 
of the case and  supplemental statements of the case.  These 
documents, in combination, informed the veteran of the 
information and evidence necessary to substantiate the 
claims, which evidence he was expected to submit, and which 
evidence VA would attempt to obtain for him.  He was also 
requested to inform the RO of any further evidence the 
claimant wanted VA to attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The record reflects that 
the RO has made reasonable efforts to obtain relevant medical 
and other evidence adequately identified by the appellant in 
support of his claim.  The veteran has been afforded relevant 
examinations.  

VCAA-compliant notice does not appear to have been provided 
to the veteran prior to the first unfavorable adjudication of 
this case.  Nevertheless, subsequently the case was 
readjudicated, satisfying the timing requirements of VCAA.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice provided to the veteran was not given prior to the 
first adjudication of the claim, the content of the notice 
finally provided to the veteran fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

After the notice was provided, the case was readjudicated by 
the RO.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  He was given ample time 
to respond.  With respect to the veteran's failure to report 
for examination in August 2004, the RO previously notified 
the veteran consistent with the provisions of 38 C.F.R. § 
3.655.  For these reasons, to decide the appeal would not be 
prejudicial to the claimant.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  Thus, to decide the appeal now would 
not be prejudicial.  The Board finds that VA has complied 
with the VCAA duties to notify and assist.

II.  Analysis

The veteran claims that since coming back from service in the 
Persian Gulf, he has had symptoms of joint pains, headaches, 
chronic fatigue, and a skin condition, all of which are due 
to undiagnosed illness due to served in the Southwest Asia 
Theater of operations during the Persian Gulf War.

Below, the Board sets forth the laws and regulations 
applicable to the claims on appeal and adjudicated here, and 
in relation to those laws and regulations, analyzes the 
information and evidence pertinent to this case.  In this 
connection, the Board has reviewed the entire record.  The 
record includes the veteran's contentions including as 
contained in the transcript of a May 1996 RO hearing 
transcript; available military records including service 
medical records; and medical records, including private and 
VA medical records, including records of treatment and 
examination reports.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in its entirety, all of the evidence 
submitted by the veteran or on his behalf.  Rather, the 
Board's analysis below will summarize the relevant evidence, 
and focus specifically on what the evidence shows, or fails 
to show, with respect to each claim.

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service. 38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service-
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b) (2005).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned. 38 C.F.R. § 3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, with the enactment of the Persian Gulf War 
Veterans' Benefits Act, title I of Public Law No. 103-446 
(Nov. 2, 1994), a new section 1117 was added to title 38, 
United States Code.  That statute, codified at 38 U.S.C.A. § 
1117, authorizes VA to compensate any Persian Gulf War 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA), Pub. Law 107-103, 115 Stat. 976 (December 27, 2001).  
Section 202(a) of the Act amended 38 U.S.C.A. 1117 to expand 
the definition of "qualifying chronic disability" (for 
service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, 
but also any diagnosed illness that the Secretary determines 
in regulations warrants a presumption of service-connection 
under 38 U.S.C.A. 1117(d).  Section 202(a) also expanded 
compensation availability for Persian Gulf veterans to 
include "medically unexplained chronic multisymptom illness," 
such as fibromyalgia, chronic fatigue syndrome, and irritable 
bowel syndrome, that is defined by a cluster of signs or 
symptoms.

Further, 38 C.F.R. § 3.317 was amended to incorporate these 
changes, and that amendment was made retroactively effective 
March 1, 2002.  See 68 Fed. Reg. 34539-543 (June 10, 2003).  
New 38 C.F.R. § 3.317(a)(2)(ii) was added defining the term 
"medically unexplained chronic multisymptom illness" to mean 
"a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  It was further 
stated that "Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained."  As yet, VA has not 
identified any illness other than the three identified in 
section 202(a) as a "medically unexplained chronic 
multisymptom illness;" therefore, 38 C.F.R. § 
3.317(a)(2)(i)(B)(1) through (3) only lists chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome as 
currently meeting this definition.  See 68 Fed. Reg. 34539- 
543 (June 10, 2003).  It was provided, however, in the new 38 
C.F.R. § 3.317(a)(2)(i)(B)(4) that the list may be expanded 
in the future when the Secretary determines that other 
illnesses meet the criteria for a "medically unexplained 
chronic multisymptom illness."

VA's General Counsel, in a precedent opinion, held that when 
a new regulation is issued while a claim is pending before 
VA, unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects. VAOPGCPREC 7-2003 (November 19, 2003).  The veteran 
has been notified of the revisions.
 
The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War. 38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations. 38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i).  Signs or symptoms which 
may be manifestations of an undiagnosed illness or medically 
unexplained chronic multisymptom illness include, but are not 
limited to, fatigue, unexplained rashes or other 
dermatological signs or symptoms, headaches, muscle pain, 
joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b), as amended by 68 
Fed. Reg. 34539-543 (June 10, 2003).

There must be objective indications of chronic disability, 
and this includes "signs" in the medical sense of objective 
evidence perceptible to an examining physician and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2), as amended by 68 Fed. 
Reg. 34539-543 (June 10, 2003), now redesignated 38 C.F.R. § 
3.317(a)(3).  A disability is considered chronic if it has 
existed for six months or more, even if exhibiting 
intermittent episodes of improvement and worsening throughout 
that six-month period. 38 C.F.R. § 3.317(a)(3), as amended by 
68 Fed. Reg. 34539-543 (June 10, 2003), now redesignated 38 
C.F.R. § 3.317(a)(4).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The Secretary of Veterans Affairs, under the relevant 
statutory authorities, has determined that there is no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines. See 66 Fed. Reg. 35,702-10 (July 6, 2001), and 66 
Fed. Reg. 58,784-85 (Nov. 23, 2001).

In Combee v. Brown, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability the claim must nevertheless 
be reviewed to determine whether service connection can be 
established on a direct basis. Combee, 34 F.3d 1039, 1043- 
1044 (Fed. Cir.1994).  The Board has therefore given 
consideration to whether service connection may be granted 
for the appellant's claimed disorder regardless of his 
Persian Gulf service.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The record reflects that the RO scheduled the veteran for 
examination of the claimed conditions manifested by joints 
pain, fatigue, skin condition, and headaches (neurologic 
disorder).  The veteran was notified of the planned 
examination to be conducted in August 2004.  He was contacted 
by phone notifying him of his appointment and a letter was 
sent also.  He failed to report for the examination and did 
not try to contact the VA medical center to reschedule.

Under 38 C.F.R. § 3.655, when a claimant fails, without good 
cause, to report for an examination scheduled in conjunction 
with an original compensation claim, which examination was 
required to establish entitlement to the benefit sought, the 
decision on the claim must be made based on the available 
evidence of record.  38 C.F.R. § 3.655(b) (2005).
 
The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  He maintains that he 
has joint pains, headaches, chronic fatigue, and a skin 
condition since coming back from service in the Persian Gulf, 
and that these are signs or symptoms of manifestations of 
undiagnosed illness due to undiagnosed illness.  

The record shows that during service, the veteran was treated 
for seen for complaints regarding his right knee and left 
hand due to injuries.  Other than that, there are no 
indications in the service medical records of any treatment 
for problems with joints, or with headaches, chronic fatigue, 
or skin problems.  

During the April 1992 discharge examination, the veteran 
reported on his report of medical history that he had swollen 
or painful joints, painful or "trick" shoulder or elbow, 
and "trick" or locked knee.  On examination there was no 
relevant abnormality noted. 

The veteran completed a Persian Gulf Registry Questionnaire 
in July 1993, in which he replied in the affirmative to many 
questions regarding conditions he was exposed to between 
January 1991 and July 1991 while he was in the Persian Gulf, 
including in Iraq.  For example he affirmed that he was in an 
area of strong winds and/or blowing sands, and heavy smoke 
due to oil well fires.  At that time, he reported that he had 
not been feeling well due to joint pain, headaches, and chest 
pain.  He affirmed that he had problems with other symptoms 
including shortness of breath, thumping or racing of the 
heart, swelling of the feet or ankles, cramps in the legs, 
cough, trouble swallowing solid foods and liquids, heartburn, 
nausea or vomiting, bowel movements, and other symptoms. 

During a September 1993 VA examination of the joints, the 
veteran reported complaints regarding his left shoulder and 
low back.  He stated that he injured his left shoulder during 
training in 1989 or 1990, resulting with popping with 
movement, and pain and difficulty in movement.  He reported 
that he was told at the time that he had muscle strain of the 
left shoulder.  Since then he has had episodes of popping 
with movement of the joint, with limitation of motion.  Two 
months ago he had an episode of pulling of the muscles of the 
left shoulder while working on a forklift.  At that time he 
was told he had a strain injury of the left shoulder.

Regarding his low back, the veteran stated that he never had 
back pain until three months ago when he had an unknown skin 
rash, and started to have joint pain and low back pain.  
Since then he has been having low back pain, which was 
getting better, and intermittent pattern of low back pain but 
no radiation.  He reported that he works with a forklift, 
requiring pulling and pushing heavy equipment, which affects 
his left shoulder.

After examination, the report concludes with an assessment of 
(1) residual strain injury of the left shoulder with 
recurrent popping of the joint; and (2) low back pain, recent 
onset, of unknown cause.

During a September 1993 VA examination of the skin, the 
veteran reported that he had no basic skin problems during 
active duty, except for lymphangitis in June 1991.  An 
infection of the right thumb resolved on antibiotic 
medication without sequelae.  The veteran reported that 
around mid-June 1993, he noticed some "tiny welts, 
vesicopapules, sparsely scattered over the forearms, anterior 
aspects of the cheeks, upper interscapular area, anterior 
chest wall, front of his legs, and a few on his facial area.  
These were mostly only 3+ MM in size, and a few reached 6+ MM 
in size.  He had no associated itching or burning.  The 
vesicles contained a clear, yellowish fluid.  They 
spontaneously cleared over a two to three week period, 
leaving no scarring, except a possible exception of a faint 
macular scar of the outer aspect of the left orbit.

The veteran reported that since the outbreak, he had 
complained of low back pains, fluctuations in his normal 150 
pound weight, increased thirst, frequency of urination, 
nocturia, marked swings between hunger and no appetite, 
nausea after eating, and drenching night sweats once or more 
per month.

After examination, the examination report contains an 
evaluation as follows: Dermatitis, seemingly of two differing 
etiologies, neither of which is determinable at this time.  
Nor can we conclude that these are related to his service 
except by their closeness to the date of discharge.

During an October 1993 VA general examination, the veteran 
reported having a history of rash, described as non itchy, 
red erythematous, prickly heat kind of rash over the abdomen 
and upper arms in September 1993.  The examiner found none 
during the present examination.  The veteran also reported 
having joint pain for three to five months, mostly in the 
fingers and lower back, shoulders and knees, with some 
swelling of the fingers.  After examination, the report 
contains a diagnosis of history of joint pain, history of 
rash.

VA hospital records show that the veteran was hospitalized in 
January 1994, presenting for a work-up of a seven-month 
history of subacute progression of fatigue and joint pains of 
the hands, low back, ankles and knees.  He was admitted with 
a diagnosis of chronic fatigue syndrome.  He underwent 
numerous tests, including EMG, which was normal, 
electronystagmogram, which was within normal limits, EKG, 
which showed sinus bradycardia, and others which were 
generally with normal findings.  The report contains a 
discharge diagnoses of (1) arthralgia; (2) headaches of 
unclear etiology; (3) chronic fatigue; (4) major depression; 
(5) post-traumatic stress disorder; and (6) chronic fatigue 
syndrome.

The report of a May 1994 VA examination for systemic 
conditions shows that the veteran reported having multiple 
problems; including headache, polyathralgias, chronic 
fatigue, occasional twinges, and spasms of the extremities, 
anxiety and nervousness.  After examination, the examination 
report contains diagnoses including (1) Persian Gulf 
Syndrome; (2) chronic fatigue; (3) polyarthralgias; and (4) 
headaches.

In a March 1995 letter associated with VA's Persian Gulf 
Registry, a physician and Persian Gulf Coordinator noted that 
the following pertinent medical findings associated with the 
veteran: (1) polyarthralgias or joint pain of elbows, hips, 
wrists, hands, and right knee, with morning stiffness, 1992 
to present; (2) headaches; (3) diffuse acne and comedones of 
upper body and arms, June 1993, hospitalized Harrisburg 
Hospital, with persistent head, neck, and back acne on 
examination in December 1994; and (4) traumatic injury of 
right knee, 1991.  The report noted that it is unclear if the 
health conditions were related to the veteran's Persian Gulf 
service.  

The report of a May 1995 VA general examination shows that 
the veteran reported multiple complaints-since service in 
the Persian Gulf-including complaints of polyarthralgias, 
pain in his muscles and joints, and on the back; chronic 
fatigue; and headaches.  The examiner noted that the veteran 
was diagnosed with Leishmaniasis by serum titre only.  His 
muscular aches and pains involved most joints, and mostly the 
elbows, hips, back, hands, and right knee.  During 
examination, the examiner found that although the veteran had 
multiple aches and pains, the examination was normal.  
Neurological examination was grossly normal.  After 
examination, the report contains a diagnosis that includes 
(1) Persian Gulf veteran with multiple symptoms such as 
polyarthralgias of the elbows, hips, hands, wrists, with 
morning stiffness and back symptoms; (2) carries the 
diagnosis of Leishmaniasis based on the antibody titer only; 
and (3) chronic fatigue syndrome.

Th report of a May 1995 VA examination of the skin shows that 
examination of the skin, hair, mucous membranes, etc. 
revealed no significant findings, except a suggestion of 
occasional acneiform lesions over the back of the shoulders.

The report of a September 1996 VA examination of the skin 
shows that the veteran reported complaints of a skin rash 
predominantly of the torso.  This involved large, painful 
sores, which then decreased in size and sometimes bleed; and 
are itching and burning in nature.  On examination, there 
were numerous follicle based papules and pustules present on 
the torso, and no cysts present.  After examination, the 
report contains a diagnosis of folliculitis.

The report of a September 1996 VA general examination shows 
that the veteran reported complaints of fatigue, and lack of 
energy.  He complained of skin discoloration, with white 
blotches on the palms of both hands.  He also complained of 
episodes of rapid heart beat.  The report contains findings 
not pertinent to the claimed symptoms, and the examiner 
stated that "the rest of the examination was normal."

The report of a September 1996 VA neurological examination 
shows that the veteran reported having occipital headaches 
radiating anteriorly for the past five years.  On 
examination, formal neurologic evaluation was normal.  The 
examiner noted that the veteran stated that he had some neck 
trauma in service and complained of tingling in his fingers.  
On examination, there was tenderness on percussion of the 
ulnar notches bilaterally.  After examination, the examiner's 
impression was that the veteran probably had muscle 
contraction headaches with a vascular component.  The 
examiner opined that it was possible that these were low-
pressure headaches as well.  

The examination report noted that the plan was to examine by 
CT scan to rule out a CSF leak; and by X-ray examination of 
the cervical spine to rule out degenerative joint disease or 
other source of pain causing muscle contraction in the neck; 
and by EMG to rule out ulnar palsy, carpal tunnel syndrome, 
or cervical radiculopathy.

The report of a September 1996 VA examination for joints 
shows that the veteran reported that ever since he started 
having a skin rash in 1989 or 1990, he started the gradual 
onset of joint pain, mostly of the left shoulder and low back 
and right knee joint.  He reported a history of a twisting 
injury to the right knee in 1990.  The joint pain had been 
progressively worsening and with increasing functional 
difficulty and limitation.  He reported he also had pain in 
joints generally, including the jaws of the face, wrist 
joint, hands, and general joints of the left knee.  The 
joints were now starting to crackle.  His major problem 
joints were the right knee, left shoulder, and lumbosacral 
spine.

On examination, he ambulated using a right knee brace, with 
frequent painful expressions; and was with antalgic gait on 
the right side.  Examination of the left shoulder joint 
showed diffuse tenderness, and localized moderate tenderness 
over the circular aspect in the humeral joint area.  
Examination of the right knee joint showed diffuse tenderness 
throughout the knee and sensitive to touch, especially 
throughout the peripatellar region of the tenderness and 
slight patellar floating suspected with a tenderness patellar 
compression.  There was slight mediolateral collateral 
ligament laxity, positive Eppley's test in deep flexion and 
compression testing right side.  On examination of the lumbar 
spine, there was diffuse tenderness from the lower spinal 
process throughout lumbar spine process and sensitivity to 
paraspinal muscles.  The report noted that previous X-ray 
study in September 1993 reported as no significant 
radiographic abnormality in the left shoulder, right knee, 
and lumbosacral spine.  

The report contains an assessment of (1) chronic pain in the 
left shoulder and lumbosacral spine of unknown cause; (2) 
chronic right knee joint pain and mild joint effusion; rule 
out chondromalacia of the right knee and history of twisting 
injury; and (3) chronic "___" syndrome and Gulf War 
syndrome for further evaluation orthopedic consultation 
submitted today for right knee joint.

The report of a September 1996 X-ray examination to rule out 
degenerative joint disease contains an impression of early 
degenerative joint disease at C5-C6 with disc space 
narrowing, mild degenerative osteoarthritis.

The report of an October 1996 VA examination for 
miscellaneous neurological disorders noted that the veteran 
had multiple psychosocial problems, and had been diagnosed as 
having a bipolar disorder.  The veteran reported complaints 
of headaches, which were bioccipital to bitemporal and 
bifrontal, lasting 15 minutes, and occurring 2 to 3 times per 
week.  The headaches were unaccompanied by seeing flashing 
lights, nausea, or any other neurologic symptoms.  Neurologic 
examination revealed mild diffuse increased reflexes.  
Thyroid functions were normal.  Cervical spine films revealed 
narrowing at the C5-6 interspace.  After examination, the 
examiner's impression was that the veteran had a psychiatric 
disorder which is better characterized by psychiatry, 
headaches which appear to be muscle contraction in etiology, 
and mildly abnormal neurologic examination, possibly related 
to cervical spine disease.

The report of a September 1996 VA X-ray examination of the 
cervical spine contains an impression of early degenerative 
disc disease at C5-C6 with disc space narrowing, mild 
degenerative osteoarthritis.  The report of a September 1996 
VA X-ray examination of the right knee contains an impression 
of normal study.

The report of an October 1996 VA examination for joints noted 
a medical history that about six years before, the veteran 
fell during physical training, striking his right knee 
anteriorly against the paving.  The veteran reported that 
there was swelling and discoloration about the knee, and 
since then, he had rather persistent pain.  The veteran 
reported complaints of occasional swelling, and a snapping 
sensation and tendency for the knee to buckle.  He reported 
that he recently had a tendency for multiple joint areas to 
become painful and to crack when he moves.  These were 
nonspecific, and involved various joint areas.  He complained 
of pain in most areas, including the neck, back, upper and 
lower extremities, and greatest in the right knee, with 
occasional swelling about that knee anteriorly.  X-ray 
examination of the right knee was unremarkable, and X-ray 
examination of the cervical spine showed early degenerative 
changes at C5-C6.

After examination, the report contains a diagnosis of (1) 
chondromalacia patella, right knee, secondary to old 
contusion; (2) significant functional aggravation of 
symptoms; and (3) no intrinsic joint disease noted.

The report of a November 1996 VA CT examination of the head, 
including skull base, sinuses and brain, contains an 
impression of no intrinsic defects in the base of the skull 
to suggest the source of a cerebrospinal fluid leak.

In a January 1997 VA addendum to the October 1996 VA 
examination for miscellaneous neurological disorders, noted 
that a CT scan of the head was normal, and the cervical spine 
had no degenerative joint disease.  The addendum contains an 
impression of muscle contraction headache associated with 
Persian Gulf Syndrome.

A.  Joint Pains

With regard to the possibility of service connection for 
joint pains on a direct basis (i.e., other than due to an 
undiagnosed illness), service medical records do not show any 
treatment for, or a diagnosis of, a relevant condition during 
his service except for right knee and left hand due to 
injuries.  The Board notes here that service connection has 
been granted for internal derangement of the right knee.  
Regarding the right hand, there is no current diagnosis of a 
right hand disability linked to that injury.  With respect to 
the veteran's claimed painful joints-other than the right 
knee and right hand- service medical records do not show any 
treatment for, or a diagnosis of, any other joints including 
of the cervical spine or low back, left shoulder, feet or 
ankles, left knee, jaw, or left hand or hips.  Therefore, a 
chronic condition is not shown during service.  See 38 C.F.R. 
§ 3.303.  In addition, there is no competent evidence which 
links any orthopedic (joint) disability to service other than 
of the right knee.  Accordingly, the claim must be denied.

Furthermore, the application of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 has an explicit condition that the claim be 
for a "chronic disability resulting from an undiagnosed 
illness."  38 U.S.C.A. § 1117 (emphasis added); see also 38 
C.F.R. § 3.317(a)(1)(ii).  Under 38 C.F.R. § 3.317 service 
connection for an undiagnosed illness requires objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed at 38 C.F.R. § 3.317(b) 
(emphasis added).

In this case, there is no competent evidence showing that the 
veteran has objectively exhibited signs or symptoms involving 
joint pain which are manifestations of an undiagnosed 
illness.  The evidence shows that he received treatment for a 
diagnosed conditions, including residual strain injury of the 
left shoulder; history of joint pain; early degenerative 
joint disease at C5-C6 with disc space narrowing, mild 
degenerative osteoarthritis.  

The Board therefore finds that the preponderance of the 
evidence is against the claim.  Accordingly, the provisions 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not 
applicable, and the Board finds that the veteran's claim of 
entitlement to service connection for a skin condition must 
be denied on any basis.

B.  Headaches

During a May 1996 RO hearing, the veteran testified that he 
began having headaches starting in about May 1992, and he had 
headaches every other day.

With regard to the possibility of service connection for a 
headaches condition on a direct basis (i.e., other than due 
to an undiagnosed illness), service medical records do not 
show any treatment for, or a diagnosis of, a headache 
condition during his service.  Therefore, a chronic condition 
is not shown during service.  See 38 C.F.R. § 3.303.  In 
addition, there is no competent evidence which links a 
headaches condition to service.  Accordingly, the claim must 
be denied.

Furthermore, the application of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 has an explicit condition that the claim be 
for a "chronic disability resulting from an undiagnosed 
illness."  38 U.S.C.A. § 1117 (emphasis added); see also 38 
C.F.R. § 3.317(a)(1)(ii).  Under 38 C.F.R. § 3.317 service 
connection for an undiagnosed illness requires objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed at 38 C.F.R. § 3.317(b) 
(emphasis added).

In this case, there is no competent evidence showing that the 
veteran has objectively exhibited signs or symptoms involving 
headaches which are manifestations of an undiagnosed illness.  
The evidence shows that he received treatment for a diagnosed 
condition, including that the veteran probably had muscle 
contraction headaches with a vascular component.  The muscle 
contraction headaches have been linked as secondary to 
stress.  The record also shows assessments of headaches with 
a vascular component.

During an October 1996 VA neurological examination, the 
veteran was examined for his headache complaints.  After 
examination, the examiner's impression was that the veteran 
had a psychiatric disorder which is better characterized by 
psychiatry, headaches which appear to be muscle contraction 
in etiology, and mildly abnormal neurologic examination, 
possibly related to cervical spine disease.  In an addendum, 
there is an impression of muscle contraction headache 
associated with Persian Gulf Syndrome.  

Pursuant to a June 2003 Board Remand, the RO scheduled an 
examination to address pertinent medical questions including 
the meaning of the examiner's use of the term Persian Gulf 
syndrome.  The veteran failed to report for the scheduled 
examination, which could have shed light on any potential 
relationship between the reported headaches and his service 
in the Persian Gulf.  

In the absence of that information which could have been 
obtained from such a VA examination, the Board must 
adjudicate his claim based on the evidence already of record, 
which is insufficient to grant his appeal. See 38 C.F.R. § 
3.655.  In sum, there is no competent evidence showing that 
the veteran has objectively exhibited signs or symptoms 
involving headaches which are manifestations of an 
undiagnosed illness.

The Board therefore finds that the preponderance of the 
evidence is against the claim.  Accordingly, the provisions 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not 
applicable, and the Board finds that the veteran's claim of 
entitlement to service connection for a skin condition must 
be denied on any basis.

C.  Chronic Fatigue

During a May 1996 RO hearing, the veteran testified that in 
July 1992 he started to have fatigue.  

With regard to the possibility of service connection for a 
chronic fatigue condition on a direct basis (i.e., other than 
due to an undiagnosed illness), service medical records do 
not show any treatment for, or a diagnosis of, a fatigue 
condition during his service.  Therefore, a chronic condition 
is not shown during service.  See 38 C.F.R. § 3.303.  In 
addition, while a chronic fatigue syndrome has been 
diagnosed, there is no competent evidence which links a 
chronic fatigue syndrome to service.  Also, as discussed 
further below, during the most recent VA general 
examination-which addressed the veteran's complaints of 
fatigue-a chronic fatigue syndrome was not diagnosed.  
Accordingly, the claim must be denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

Furthermore, the application of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 has an explicit condition that the claim be 
for a "chronic disability resulting from an undiagnosed 
illness."  38 U.S.C.A. § 1117 (emphasis added); see also 38 
C.F.R. § 3.317(a)(1)(ii).  Under 38 C.F.R. § 3.317 service 
connection for an undiagnosed illness requires objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed at 38 C.F.R. § 3.317(b) 
(emphasis added).

In this case, there is no competent evidence showing that the 
veteran has objectively exhibited signs or symptoms involving 
fatigue which are manifestations of an undiagnosed illness.  
The evidence shows that he received treatment for a diagnosed 
condition, including chronic fatigue syndrome.  During a May 
1995 VA general examination, the veteran complained of 
chronic fatigue.  On examination, however, the examiner made 
no findings of objective indications of fatigue.  After 
examination, the examiner diagnosed chronic fatigue syndrome.  

However, at a later VA general examination in September 1996, 
at which the veteran reported complaints of fatigue and lack 
of energy, the examiner made no findings of pertinent 
objective indications of fatigue.  Moreover, at that most 
recent examination on this question, there is no diagnosis of 
chronic fatigue syndrome.  

Pursuant to a June 2003 Remand decision, the RO scheduled an 
examination of the claimed fatigue condition, to specifically 
determine whether there were objective indications of 
fatigue.  The veteran, however, failed to report for that 
examination, which may have provided relevant helpful 
information.  In the absence of that information which could 
have been obtained from such a VA examination, the Board must 
adjudicate his claim based on the evidence already of record, 
which is insufficient to grant his appeal.  See 38 C.F.R. § 
3.655.  

In sum, there is no competent evidence showing that the 
veteran has objectively exhibited signs or symptoms involving 
fatigue which are manifestations of an undiagnosed illness.  
As the most recent VA examination does not show the presence 
of a chronic fatigue syndrome, the Board also finds that 
there is no competent evidence showing that the veteran 
currently has chronic fatigue syndrome that can be related to 
an undiagnosed illness in service.  Without evidence of a 
present disability, there can be no service connection.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board therefore finds that the preponderance of the 
evidence is against the claim.  Accordingly, the provisions 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not 
applicable, and the Board finds that the veteran's claim of 
entitlement to service connection for fatigue must be denied 
on any basis.

D.  Skin Condition

With regard to the possibility of service connection for a 
skin condition on a direct basis (i.e., other than due to an 
undiagnosed illness), service medical records do not show any 
treatment for, or a diagnosis of, a skin condition during his 
service. Therefore, a chronic condition is not shown during 
service.  See 38 C.F.R. § 3.303. In addition, there is no 
competent evidence which links a skin rash to service. 
Accordingly, the claim must be denied.

Furthermore, the application of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 has an explicit condition that the claim be 
for a "chronic disability resulting from an undiagnosed 
illness."  38 U.S.C.A. § 1117 (emphasis added); see also 38 
C.F.R. § 3.317(a)(1)(ii).  Under 38 C.F.R. § 3.317 service 
connection for an undiagnosed illness requires objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed at 38 C.F.R. § 3.317(b) 
(emphasis added).

In this case, there is no competent evidence showing that the 
veteran has objectively exhibited signs or symptoms involving 
skin which are manifestations of an undiagnosed illness.  The 
evidence shows that he received treatment for a diagnosed 
conditions, including dermatitis; diffuse acne and comedones 
of the upper body and arms; and folliculitis.  The Board 
therefore finds that the preponderance of the evidence is 
against the claim.  Accordingly, the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable, and 
the Board finds that the veteran's claim of entitlement to 
service connection for a skin condition must be denied on any 
basis.


ORDER

Service connection for an undiagnosed illness manifested 
joint pains is denied.

Service connection for an undiagnosed illness manifested 
headaches is denied.

Service connection for an undiagnosed illness manifested 
chronic fatigue is denied.

Service connection for an undiagnosed illness manifested a 
skin condition is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


